DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to claim 3, 6, 7, and 12 have overcome the 112(a) rejection and therefore they have been withdrawn.
Claim Objections
Claims 3, 6, 8, and 12 objected to because of the following informalities:  the phrase "to be most suitably mounted" in the preamble of the claims makes it unclear if the ventilation device must be mounted to a vertical surface or merely needs to be capable of being mounted to a vertical surface.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (JP 2009/133592) in view of Mehegan (GB 29,054).
Regarding claim 6, Yokoyama discloses a ventilation device to be mounted on an exterior surface of an enclosed object comprising a base plate (see annotated figure) having an aperture (see annotated figure), a tube (see annotated figure) connected to the baseplate in fluid communication with the aperture to allow for free movement of gases through connected assembly of said tube and said base plate. Yokohama further discloses a raised body (see annotated figure) having a convex face towards said aperture and supported and secured by a plurality of elongated members (see annotated figure), forming a free space (see annotated figure) between said convex face and base plate. The free space is narrower near said aperture than away from said aperture (see annotated figure). The free space forms a first contracting then expanding path (see annotated figure) for external wind flow approaching from any direction thereby creating a low pressure region producing a venturi effect at said aperture, the venturi effect suctioning air through the tube from an enclosed space.

    PNG
    media_image1.png
    435
    497
    media_image1.png
    Greyscale

Yokohama figure 5 (annotated)
Yokohama is silent regarding geometry of the tube and baseplate forming a rainwater mechanism in the form of a downward sloped portion of the tube.
However, Mehegan teaches a wall ventilator comprising  an outward and downwardly sloping portion (Mehegan A) and an inward downward sloping portion (Mehegan D) configured to prevent rainwater entry (Mehegan pg 2 ln 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Yokohama’s ventilation device by incorporating Mehegan’s teachings of a rainwater prevention mechanism comprising a downward sloping outer portion and downward sloping inward portion to prevent rainwater entry.
Regarding claim 7, Yokohama and Mehegan teach the tube comprises an outer portion (Mehegan A) having a downward and outward slope (see Mehegan figure 1) and an inner portion (Mehegan D) having a downward and inward slope (see Mehegan figure 1) configured to keep rainwater out and condensation on the inner portion inside.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokohama (JP 2009/133592) in view of Akiyama (WO 01/42717 A1).
Regarding claim 12, Yokoyama discloses a ventilation device to be mounted on an exterior surface of an enclosed object comprising a base plate (see annotated figure) having an aperture (see annotated figure), a tube (see annotated figure) connected to the baseplate in fluid communication with the aperture to allow for free movement of gases through connected assembly of said tube and said base plate. Yokohama further discloses a raised body (see annotated figure) having a convex face towards said aperture and supported and secured by a plurality of elongated members (see annotated figure), forming a free space (see annotated figure) between said convex face and base plate. The free space is narrower near said aperture than away from said aperture (see annotated figure). The free space forms a first contracting then expanding path (see annotated figure) for external wind flow approaching from any direction thereby creating a low pressure region producing a venturi effect at said aperture, the venturi effect suctioning air through the tube from an enclosed space.

    PNG
    media_image1.png
    435
    497
    media_image1.png
    Greyscale

Yokohama figure 5 (annotated)
Yokoyama is silent regarding geometry forming a rainwater defense mechanism comprising convex ribs attached to the lower and upper surfaces of the tube.
However, Akiyama teaches a ventilation device comprising a rainwater stopping mechanism comprising convex ribs (Akiyama 1, 2, and 3) located within a tube (Akiyama 100). The ribs includes a lower rib (Akiyama 2) located on a lower surface of the tube (see annotated figure), and two upper convex ribs (Akiyama 1 and 3) covering an upper interior surface of the tube (see annotated figure). The first upper rib (Akiyama 1) is positioned outward of the lower rib (see Akiyama figure 1) and functions as a first mechanism to stop rainwater from drifting inwards, and the second upper rib (Akiyama 3) is located inward from the lower rib (see Akiyama figure 1) as a second mechanism to stop fume 

    PNG
    media_image2.png
    471
    750
    media_image2.png
    Greyscale

Akiyama figure 1 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Yokoyama’s ventilation device to incorporate Akiyama’s teachings of convex ribs to prevent rainwater entry.
Allowable Subject Matter
Claims 3-5, and 8-11 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record does not teach the recited tubular liner of claim 3 or the expanding tube design recited in claim 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHARLES R BRAWNER/               Examiner, Art Unit 3762                                                                                                                                                                                         
/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762